Dismiss and Opinion Filed October 2, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00519-CV

                              SHEILA K. SIMMONS, Appellant
                                           V.
                                  ALLY BANK, Appellee

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 85069

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated May 8, 2018, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated May 8, 2018, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal. By letter dated May 30,

2018, we informed appellant the clerk’s record had not been filed because appellant had not paid

for the clerk’s record. We directed appellant to provide, within ten days, written verification of

payment or arrangements to pay for the clerk’s record or written verification appellant had been

found entitled to proceed without payment of costs. We cautioned appellant that failure to do so
would result in the dismissal of this appeal for want of prosecution. To date, appellant has not

paid the filing fee, provided the required documentation, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b), 42.3 (b), (c).




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE



180519F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 SHEILA K. SIMMONS, Appellant                      On Appeal from the 196th Judicial District
                                                   Court, Hunt County, Texas
 No. 05-18-00519-CV        V.                      Trial Court Cause No. 85069.
                                                   Opinion delivered by Chief Justice Wright.
 ALLY BANK, Appellee                               Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ALLY BANK recover its costs of this appeal from
appellant SHEILA K. SIMMONS.


Judgment entered October 2, 2018.




                                             –3–